UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5011



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OMAR RENTERIA,

                                              Defendant - Appellant.



Appeal from the United States District Court for District of South
Carolina, at Columbia.   Cameron McGowan Currie, District Judge.
(3:05-cr-00548-CMC-4)


Submitted:   May 31, 2007                     Decided:   June 4, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas N. Truslow, Columbia, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Jane Barrett Taylor,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Omar Renteria pled guilty, pursuant to a written plea

agreement, to conspiracy to possess with intent to distribute five

kilograms or more of cocaine and fifty grams or more of crack

cocaine, in violation of 21 U.S.C. §§ 841(a)(1),                          846 (2000).

Because Renteria was previously convicted of two felony drug

offenses, the Government filed an information to seek enhanced

penalties in accordance with 21 U.S.C. § 851 (2000). In compliance

with the statutory mandatory minimum, the district court sentenced

Renteria to life in prison. See 21 U.S.C. § 841(b)(1)(A) (2000).

Renteria’s counsel has filed a brief in accordance with Anders v.

California,     386     U.S.    738     (1967),       concluding     there      are   no

meritorious issues for appeal, but questioning whether the district

court erred in imposing a life sentence.                 Renteria was advised of

his right to file a pro se supplemental brief, but has not done so.

Finding no reversible error, we affirm.

             Pursuant    to    21     U.S.C.    §     841(b)(1)(A),       any    person

convicted of conspiracy to distribute the amount of cocaine to

which   Renteria      pled    guilty,    and    who    has   “two   or    more    prior

convictions for a felony drug offense,” must receive a “mandatory

term    of    life      imprisonment       without       release.”        21     U.S.C.

§ 841(b)(1)(A)(viii) (2000). While a district court may depart

below   the    sentencing       range     established        by     the    Sentencing

Guidelines, such a departure may result in a sentence below the


                                        - 2 -
minimum   term    specified    in   the   offense   of    conviction      only   if

permitted by law. 18 U.S.C. § 3553(e) (2000) (limiting authority of

district court to depart below statutory minimum to cases in which

the government has moved for such a departure on the basis of

substantial assistance); United States v. Patterson, 38 F.3d 139,

146 n.8 (4th Cir. 1994) (observing that “[t]he district court could

have sentenced below the statutory minimum only if this departure

was based on the Government’s motion for downward departure due to

Defendant's substantial assistance”); cf. 18 U.S.C. § 3553(f)

(2000)    (safety   valve      provision)    (limiting        applicability      of

statutory     minimum   penalties     for    certain     drug    offenses     when

specified criteria are met); U.S. Sentencing Guidelines Manual

§ 5C1.2 (2005) (same).

              In this case, there was no permissible basis for the

district court to depart from the mandatory life sentence. The

Government exercised the discretion reserved to it in the plea

agreement and refused to withdraw the § 851 enhancement because

Renteria failed to adhere to all the terms of his plea agreement;

specifically, he failed a polygraph test. In accordance with

Anders, we have reviewed the entire record in this case and have

found    no   meritorious   issues    for    review.     We   therefore     affirm

Renteria’s     conviction     and   sentence.   This     court   requires     that

counsel inform his client in writing of his right to petition the

Supreme Court of the United States for further review. If the


                                     - 3 -
client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion

must state that a copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -